Citation Nr: 0739196	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral metatarsalgia, currently 
evaluated as 10 percent disabling for each foot.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previousy denied claim of 
entitlement to service connection for a back disability, to 
include degenerative disc disease and lumbar strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970 in the United States Army and from November 
1971 to July 1973 in the United States Navy.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

The increased rating issue

Service connection for bilateral metatarsalgia was 
established effective as of the day after the veteran's 
separation from active duty.  A 10 percent disability rating 
was assigned. Effective November 30, 1989, the disability was 
redenominated as hammertoes with surgical removal of the 5th 
metatarsal head.  Separate 10 percent ratings were assigned 
for each foot. 

The veteran's April 2003 claim for an increased disability 
rating for bilateral residuals of hammertoe surgery was 
denied in a June 2003 rating decision.  
The veteran disagreed and timely appealed.

The service connection issue

In March 1982, the veteran submitted a claim for a back 
condition.  The RO denied that claim in an unappealed June 
1982 rating decision.  

In December 2003, the veteran amended his claim to include 
service connection for a back condition.  The RO denied the 
veteran's claim in a July 2004 rating decision on the basis 
that new and material evidence had not been submitted which 
was sufficient to reopen the previously denied claim.  
Subsequently, in a February 2005 statement of the case, the 
RO reopened the claim and denied it on a de novo basis.  

In a March 2005 VA Form 9 substantive appeal, the veteran 
sought a hearing before a Veterans Law Judge at VA Central 
Office.  In an April 2005 statement, the veteran's 
representative withdrew the veteran's request for a hearing.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral metatarsalgia 
disability is manifested by complaints of pain, worse on the 
left than right, aggravated by standing for more than 30 
minutes or walking more than one block.  

2.  The veteran can walk without corrective shoes and stands 
with normal alignment of the feet.  Each foot has a well-
healed, non-tender surgical scar over the second web space. 

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral foot disabilities, so as to render impractical the 
application of the regular schedular standards.

4.  In an unappealed June 1982rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a back condition.

5.  Evidence submitted since the June 1982 rating decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for each foot for  service-connected bilateral 
metatarsalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  
38 C.F.R. § 3.321(b) (2007).

3.  The June 1982 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

4.  New and material evidence has been received, and the 
claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected bilateral metatarsalgia, currently 
evaluated as 10 percent disabling for each foot.

The veteran contends that his bilateral metatarsalgia is 
worse than is recognized by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in letters dated April 2003 and 
February 2004 that the evidence must show that his service-
connected condition had gotten worse. 

The veteran was informed in the February 2004 letter of VA's 
duty to assist him in the development of his claims, wherein 
the veteran was advised that VA would obtain all evidence 
kept by VA and any other Federal agency, including VA 
facilities and service medical records, and that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
letter specifically informed the veteran that if he wished 
for VA to obtain private medical records on his behalf "you 
must give us enough information about your records so that we 
can request them from the person or agency that has them."  

Moreover, both letters informed the veteran that VA would 
assist him in making his claim by providing a medical 
examination or getting a medical opinion if it were 
necessary.  

The February 2004 VCAA letter also informed the veteran if he 
had or knew of any other evidence or information that 
supported his claim, to either send it to VA or let them know 
about it.  See page 5.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claim for an increased 
disability rating for bilateral metatarsalgia, the first 
three elements, (1) veteran status, (2) current existence of 
a disability, and (3) relationship of such disability to the 
veteran's service, are not in issue because the veteran is 
service connected for those disabilities.  The veteran's 
claim was denied because of lack of evidence of element (4), 
degree of disability.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.   Moreover, 
because the RO denied the veteran's claims, the lack of 
notice of element (5) has no prejudicial effect on the 
veteran's claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA medical treatment 
records, and private medical records pertaining to his 
claims.  He was accorded VA examinations in June 2003 and May 
2004.  

Importantly, the veteran has identified no additional 
information that should be obtained.  In this connection, the 
Board observes that a June 2003 VA examiner stated that the 
veteran has not been employed since 1989 and "is on Social 
Security Disability because of a positive human 
immunodeficiency virus test," which was diagnosed in 1988.  
There is, however, no indication that any records pertaining 
to the award of the veteran's SSA disability benefits many 
years ago would have any bearing on his current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern]. 



For these reasons, the Board declines to remand this case for 
SSA records.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal]. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran initially 
sought a hearing in his March 2005 substantive appeal.  
However, his representative submitted an April 2005 statement 
indicating that the veteran desired to withdraw his request 
for a hearing.  The Board also notes that the veteran's 
representative has provided an informal statement in support 
of the veteran's claims as recently as October 2007.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Assignment of diagnostic code

The RO at various times has rated the veteran's bilateral 
foot disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5279 [metatarsaglia] 5280 [hallux valgus] and/or 5282 [hammer 
toe].  It appears that the disability is currently rated 
under Diagnostic Code 5282. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons stated 
below, the Board finds there is a more appropriate diagnostic 
code available under the Rating Schedule for rating this 
disability.  

The RO rated the veteran's disability under Diagnostic Code 
5282 [Hammer toe] which provides for a maximum 10 percent 
disability rating when hammertoe is presented on all toes, 
without claw foot.  The medical evidence of record indicates 
that the veteran's condition was described in May 1990 as 
"status post-surgical correction of claw toe deformity of 
the 2nd, 3rd, 4th and 5th toe, right and left foot, 
respectively."  In contrast, a June 2003 VA examiner found 
"no evidence of residual hammertoes or claw foot."  The 
veteran's disability thus appears to be post-operative 
hammertoes bilaterally, and it has been so rated by the RO. 

The veteran was diagnosed with bilateral metatarsalgia in a 
May 2004 VA medical examination.  Diagnostic Code 5279 calls 
for the assignment of a 10 percent disability rating whether 
the disability is unilateral or bilateral.  The veteran now 
receives a 10 percent disability for each foot, so the 
application of  Diagnostic Code 5279 would not be to his 
benefit.  Similarly, applying Diagnostic Code [hallux valgus] 
would not avail the veteran, since that code provided for 
maximum ratings for each foot, which the veteran is already 
receiving under Diagnostic Code 5282.  

The remaining diagnostic code of potential applicability is 
Diagnostic Code 5284 [foot injuries, other].  This is a 
"catch-all" provision.  However, this diagnostic code 
cannot be applied because there is a specific diagnostic code 
which is applicable to the veteran's hammertoes.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the specific 
trumps the general]. 

For the reasons stated above, the Board determines that 
application of Diagnostic Code 5282 is most appropriate in 
this case.  Importantly, the veteran and his representative 
have not indicated any other diagnostic code is more 
appropriate.

Schedular rating

The veteran currently is in receipt of the highest schedular 
rating under Diagnostic Code 5282, 10 percent for each foot..  

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, where, as here, a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in April 
2003.  The disability rating during the period April 2002 to 
the present time for each foot was 10 percent, and, as 
discussed, the 10 percent disability ratings are the maximum 
schedular ratings.  

In addition, the medical evidence does not show any change in 
the veteran's condition during the period under 
consideration.  The May 2004 examiner determined that a 
comparison of the symptoms, subjective complaints and 
objective findings in May 2004 with those noted in June 2003 
there was "little, if any" significant change in the 
overall condition of the feet.  

Thus, Hart has no application in this case.



Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to the disabilities here 
under consideration, and neither has the veteran or his 
representative.  The record does not show that the veteran 
has required any recent hospitalization for his bilateral 
foot disability.  


As for interference with employment, the veteran has not 
worked for many years., 
The June 2003 examiner stated that the veteran has not been 
employed since 1989 and "is on Social Security Disability 
because of a positive human immunodeficiency virus test," 
which was diagnosed in 1988.  

The examiner further stated, with respect to the veteran's 
complaints of foot disability, as follows:

There are undoubtedly other aggravating factors such as 
his diabetes, and his positive human immunodeficiency 
virus status.  Osteoporosis has been reported on x-ray 
on the left side and presumably will be demonstrated on 
the right foot additionally.  He has numerous other 
problems which must certainly play a role in the 
discomfort of his feet.  These include lumbar disk and a 
pathological left hip.  

Thus, the evidence of record reveals that the veteran's foot 
condition itself is not a significant factor in his 
disability picture.  Although the Board certainly has no 
reason to doubt the veteran's statements that he is somewhat 
limited in his activities due to the service-connected foot 
disabilities, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability ratings because of those disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
the service-connected bilateral foot disability.  The benefit 
sought on appeal is denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previousy denied claim of 
entitlement to service connection for a back disability, to 
include degenerative disc disease and lumbar strain.

As was described in the Introduction, the veteran's initial 
claim for service connection for a back disability was 
previously denied in an unappealed June 1982 RO rating 
decision.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. § 20.1103 (2007).  Notwithstanding 
the fact that the RO has adjudicated the claim on a de novo 
basis, the Board must itself determine whether new and 
material evidence has been received which is sufficient to 
reopen that claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The June 1982 rating decision in essence denied the veteran's 
claim for service connection for a back disability based upon 
evidence which indicated that the cause of the back 
disability was a post-service injury rather than any incident 
of military service.  

Since the June 1982 rating decision, the veteran has added to 
the record, inter alia, 
two undated letters from Dr. K.P. received on December 17, 
2003 and February 23, 2004, and a letter from Dr. K.P. dated 
July 2004, all of which conclude that the veteran's "1969 
injury" [i.e., in service] is the cause of the veteran's 
current back disability.

In short, the Board finds that there has been added to the 
record since June 1982 new and material evidence sufficient 
to reopen the issue.  The medical nexus evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and it raises a 
reasonable possibility of substantiating the claim.  

The claim of entitlement to service connection for a back 
disability is therefore reopened based upon the receipt by VA 
of new and material evidence.

The Board wishes to make clear that such evidence, although 
adequate for the limited purpose of reopening the claim, may 
not be sufficient to allow a grant of the benefits sought.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).   
This is because the standard of review changes at this point.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). 

As will be explained in greater detail below, additional 
evidentiary development is required so that an informed 
decision may be made.  


ORDER

Entitlement to an increased disability rating for service-
connected bilateral metatarsalgia is denied.

The previously denied claim of entitlement to service 
connection for a back disability is reopened; to that extent 
only, the appeal is allowed.


REMAND

The veteran seeks entitlement to service connection for a 
back disability, which he contends was incurred during 
service.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A short review of the evidence highlights the need for remand 
in this case.

With regard to element (1), an October 1996 VA x-ray 
indicates degenerative disc disease (DDD) at the L5-S1 
interspace.  Thus, element (1) is satisfied.  With regard to 
element (2), the veteran's service medical records include 
entries dated July 17 and November 17, 1969, indicating that 
the veteran complained of back pain.  Although such in-
service complaints appeared to be transient and not chronic, 
element (2) is arguably satisfied.  The Board additionally 
observes that no specific back injury was documented in the 
service medical records.

The crux of this case is element (3).  As was discussed above 
in connection with the Board's reopening of the claim, the 
record includes three letters from Dr. K.P., all of which 
simply conclude that the veteran's "1969 injury" is the 
cause of the veteran's current condition.  There is no 
discussion in any of the letters which illustrate how Dr. 
K.P. came to his conclusion, or which describe what 
particular 1969 incident was the cause of the veteran's 
current back disability.  

Moreover, post-service injuries are documented in the record, 
including a July 1988 medical report by Dr. M.W. who stated 
that the veteran "lifted some tile on 7/27/88 at about 1 
p.m. and developed sudden low back pain . . . ."  This event 
was also documented in a May 1990 medical report of Dr. J.T.  
Moreover, the veteran reported in October 1975 that he had an 
auto accident in June 1974, and indicated in a June 1974 
accident report form that a "truck back into me," and 
injured his "head, back, neck, shoulder, [and] upper left 
arm."  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).   Moreover, the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, Dr. K.P.'s conclusory opinion, which does 
not take into account the veteran's entire medical history, 
is of little probative value when viewed in the context of 
the entire record.

In addition, a VA health care provider stated in a June 2004 
report that the veteran had had numerous back injuries after 
service, and that "[A]lthough his injuries in the service 
may have contributed to his eventual degenerative disc 
disease, there were other back injuries which have 
contributed to a larger degree to his present back 
condition."  This opinion is also conclusory and provides 
little for the Board to consider when weighing the probative 
value of the evidence of record.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].

After review of the entire record, the Board finds that the 
matter of medical nexus raises questions that must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Accordingly, the Board remands the case for further 
development.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's VA claims should be 
referred for review by a physician.  The 
reviewing physician should provide, to the 
extent possible, an opinion whether it is 
as likely as not that the veteran's 
current back disability was incurred 
during or due to his active duty service.  
If deemed to be necessary by the reviewing 
physician, physical examination and/or 
diagnostic testing of the veteran may be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claim of entitlement to service connection 
for a back disability to include 
degenerative disc disease and lumbar 
strain.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


